         Case 1:19-cv-01019-KWR-CG Document 29 Filed 07/23/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

NATHANIEL HARVEY, et al.,

             Plaintiffs,
v.                                                            CV No. 19-1019 KWR/CG

NEW MEXICO DEPARTMENT OF
CORRECTIONS, et al.,

             Defendants.

              ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

      THIS MATTER is before the Court on the parties’ Joint Motion to Extend Case

Management Deadlines Established in the Scheduling Order (the “Motion”), (Doc. 28), filed

July 20, 2020. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

      IT IS HEREBY ORDERED that:

          1. Plaintiffs’ expert disclosure deadline is extended to October 5, 2020.
          2. Defendants’ expert disclosure deadline is extended to October 19, 2020.
          3. Discovery Deadline shall be extended until November 2, 2020.
          4. Motions related to discovery deadline is extended until November 16, 2020.
          5. Pretrial Motions deadline shall be extended until November 23, 2020.
          6. Consolidated Pretrial Order deadline for Plaintiffs to submit Pretrial Order to
             Defendants is extended to December 7, 2020.
          7. Defendants’ deadline to submit the Consolidated Pretrial Order to the Court is
             extended to December 21, 2020.
      No further extensions will be granted.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
